Title: To James Madison from William Savage, 8 December 1801 (Abstract)
From: Savage, William
To: Madison, James


8 December 1801, Kingston, Jamaica. Acknowledges receipt of JM’s letter of 3 Nov. Has written to James Draper and Gilbert Giberson as requested. Reports that five sail of the line have arrived with more expected; “35,000 Men may be expected in all this month to attempt a landing at Hispaniola.”
 

   RC and enclosure (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). RC 1 p.; docketed by Wagner as received with Savage’s 7 Dec. dispatch on 11 Jan. 1802. Enclosure (4 pp.; docketed by Wagner as received in Savage’s 8 Dec. dispatch) is a list of American seamen discharged from and those still on board British ships of war.


   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (2 vols. to date; Charlottesville, Va., 1986—)., 1:164–65 n. 2. In his 3 Nov. letter JM had asked Savage to inform Draper and Giberson that proofs of their citizenship had been requested from the collector at Philadelphia.


   A full transcription of this document has been added to the digital edition.
